Case 4:20-cv-01250-BRW Document 3 Filed 11/05/20 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Arkansas [=]

Rizelle Aaron

Plaintiff(s) 7
Vv.

Pulaski County Public Defender's Office
and Bill Simpson in His Offical Capacity

Civil Action No. 4:20cv-1250-BRW

Defendan t(s) -

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Bill Simpson

201 Broadway St Ste 210
Little Rock, AR 72201

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: Lawrence A. Walker
1723 Broadway

Little Rock, AR 72206
501-374-3758
501-374-4187 fax

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

JAMES W. McCORMACK
CLERK OF COURT

Date: (VJ S | OCQH ke ae Bua

Signature of Clerk er DepufeClerk
Case 4:20-cv-01250-BRW Document 3 Filed 11/05/20 Page 2 of 2

0 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 4:20cv-1250-BRW

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ()
This summons for (name of individual and title, if any) By )| - Simp SO” _

was received by me on (date) I /O5; 7 2Old fe % y
. bre Leng a

OT personally served the summons on the individual at (place) Bo l
on (date) { Vo S/ 202 : OF

 

 

© I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

, and mailed a copy to the individual’s last known address; or

 

 

on (date)
O I served the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) ; OF
O I returned the summons unexecuted because 5 or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

 
  
  

I declare under penalty of perjury that this information is true.
Date: f /o Fiore wee Cex Rot ff ff ste -
ver’s sighature
Matin Md |e Coe (lea

Printed name and title

(6S. broaduy~ ,UL Ak Flax

Server ’s address

Additional information regarding attempted service, etc.
